Citation Nr: 0031509	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  91-49 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for hypertension for 
accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to May 
1946.  He died in April 1990 and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 1990 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied the cause of death claim.  The 
appellant is currently residing within the jurisdiction of 
the RO in Phoenix, Arizona.

The appellant provided testimony at a personal hearing 
conducted before the RO in February 1991, a transcript of 
which is of record.

This case was previously before the Board in June 1996 and 
September 1997.  In September 1997, the Board denied the 
claim of entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1151, and remanded 
the other issues for additional development.  It is noted 
that the appellant appealed the denial of DIC benefits to the 
United States Court of Appeals for Veterans Claims (Court), 
which upheld the Board's decision in February 2000.

The Board notes that the appellant was represented by a 
private attorney in her appeal to the Court.  However, this 
attorney never completed a power of attorney to represent the 
appellant before the Board.  Further, in an October 2000 
statement, the attorney reported that he was withdrawing as 
representative of the appellant.  Accordingly, the Disabled 
American Veterans are still considered the appellant's 
accredited representative in the instant case.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement and completed by a Substantive Appeal 
after a Statement of the Case has been furnished.  See also 
38 C.F.R. § 20.200.  

After a timely Notice of Disagreement is filed, the RO is to 
take such review action as is appropriate and, if the matter 
is not resolved to the claimant's satisfaction, issue a 
Statement of the Case.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 
19.26, 19.29, 19.30.  

A Substantive Appeal must be filed within 60 days from the 
date that the RO mails the Statement of the Case or 
Supplemental Statement of the Case to the appellant, or 
within the remainder of the 1-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  The date of mailing 
of the Statement of the Case or Supplemental Statement of the 
Case will be presumed to be the same as the date of the 
Statement of the Case and the date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  Proper completion and 
filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.202.  The Substantive Appeal should 
set out specific arguments relating to errors of fact or law 
made by the RO in reaching the determinations being appealed.  
To the extent feasible, the argument should be related to 
specific items in the Statement of the Case.  While the Board 
must construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determinations being appealed.  
38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.202.

When this case was previously before the Board in June 1996 
and September 1997, it was noted that the veteran had timely 
perfected an appeal prior to his death regarding the issue of 
whether new and material evidence had been submitted in order 
to reopen the claim of entitlement to service connection for 
hypertension.  Thereafter, in a March 1991 rating action, the 
RO denied entitlement to service connection for essential 
hypertension for accrued benefits purposes on the basis that 
new and material evidence had not been submitted.  The 
appellant was notified of that determination in April 1991.  
Later that same month, a Notice of Disagreement was submitted 
by the appellant's representative regarding the March 1991 
rating decision.  However, the issue of whether new and 
material evidence had been submitted in order to establish 
service connection for hypertension for accrued benefits 
purposes was not included in the Supplemental Statement of 
the Case dated in June 1991 which was confined to the issue 
of service connection for cause of death.  The Board also 
found that the hypertension issue was inextricably 
intertwined with the cause of death claim.  

Based on the foregoing, the Board remanded the case in 
September 1997 for the RO to issue a Statement of the Case to 
the appellant regarding the issue of whether new and material 
evidence has been submitted in order to establish entitlement 
to service connection for hypertension for accrued benefits 
purposes.  The Statement of the Case was to include all 
appropriate law and regulations, to include those pertaining 
to accrued benefits.  Additionally, the RO was to inform the 
appellant and her representative of the requirements 
necessary for her to perfect an appeal regarding this issue.

The record reflects that the RO issued a Supplemental 
Statement of the Case to the appellant in November 1997 which 
included the issue of new and material evidence to reopen a 
claim for service connection for hypertension for accrued 
benefits.  While the attached correspondence shows that a VA 
Form 9 was enclosed, this Supplemental Statement of the Case 
did not inform the appellant of the require-ments necessary 
for her to perfect an appeal regarding this issue.  In fact, 
the attached correspondence stated that "[a] response at 
this time was optional."  (Emphasis added).  Although it is 
true that no further response was necessary in order to 
perfect an appeal for the cause of death claim, a Substantive 
Appeal was required in order to perfect an appeal to the 
accrued benefits claim.  Thus, the appellant was misinformed 
about what was necessary to perfect her appeal on this issue, 
and no Substantive Appeal was ever received from her or her 
representative.  In Stegall v. West, 11 Vet. App. 268 (1998), 
the Court held that a remand by the Board confers on a 
veteran or other claimant the right to VA compliance with the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with the terms of such an order.  
Consequently, the Board concludes that this case must be 
remanded again in order for the appellant to be informed of 
the information necessary to perfect an appeal to the accrued 
benefits issue.

The Board also notes that in finding that new and material 
evidence had not been presented to reopen the claim of 
service connection for hypertension for accrued benefits 
purposes, the RO stated, in part, that there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome.  This finding was consistent with the 
criteria for reopening enunciated in Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  However, the standard set forth in 
Colvin, was overruled by the U.S. Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), which found that this test imposed a greater burden 
than what was contemplated by the law and regulations on the 
issue of "new and material evidence."  Nothing on file 
shows that the RO readjudicated this issue under the new 
reopening criteria enunciated in Hodge or that the appellant 
was ever informed of this change.  Consequently, it is 
axiomatic that she has never had the opportunity to present 
arguments under this standard.  The Board is of the opinion 
that the appellant she be informed of this change in law, and 
be given the opportunity to present arguments in response 
thereto.

As noted above, the Board has already determined that the 
cause of death claim is inextricably intertwined with the 
accrued benefits issue.  Thus, the Board must defer making a 
decision on the cause of death claim until the additional 
development for the accrued benefits claim has been 
completed.  Further, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
Board acknowledges that the RO did not deny the appellant's 
cause of death claim on the basis of it being not well 
grounded.  Nevertheless, as it has already determined that a 
remand is necessary, the Board is of the opinion that the RO 
should consider in the first instance whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000 for the cause of death 
claim.  Moreover, since the RO has not yet determined whether 
such additional notification or development is necessary, the 
Board is of the opinion that it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

It is noted that the Veterans Claims Assistance Act of 2000 
specifically provides that, with respect to disallowed 
claims, that "[n]othing in this section shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured..."  Pub. L. No. 106-475, to be codified at 
38 U.S.C.A. § 5103A(f).

As an additional matter, the Board wishes to assure the 
appellant that it is cognizant of the fact that her case has 
been in appellate status for many years, and has already been 
remanded twice in the past.  Consequently, the Board would 
not be remanding her case again unless it was necessary for a 
full and fair adjudication of her appeal.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should readjudicate the issue 
of whether new and material evidence has 
been presented to reopen a claim of 
service connection for hypertension for 
accrued benefits purposes and, if this 
matter is not resolved in the appellant's 
favor, furnish the appellant and her 
representative with a Supplemental 
Statement of the Case which addresses 
this issue.  This document should include 
a summary of the applicable law and 
regulations, with appropriate citations, 
including the change of law for new and 
material evidence cases due to Hodge, 
supra.  The appellant should also be 
informed that she has sixty (60) days 
from the date the Supplemental Statement 
of the Case is issued in which to perfect 
an appeal by the filing of a VA Form 9 or 
its equivalent if she wishes appellate 
review.  Thereafter, if the appellant 
files a timely Substantive Appeal as to 
this issue, the case should be returned 
to the Board.

2.  With respect to the cause of death 
claim, the RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a Supplemental Statement of 
the Case.  This document must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


